             Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 1 of 17




                          IN THE UNITED STATES FEDERAL COURT                                           F!
                           FOR THE WESTERN DISTRICT OF TEXAS
                                                                                          2821     JUN 2
                                                                                                                     ii   i   2
                                                                                         CL   iIfr;:


POON, GINGER                                                                                            A         -.'r

         PLAINTIFF                                       :                                             .L.

                                                             Case
                                                         :
                                                                    No.1
                                                                           :   2   1   CV 0 5'6 9                    RP
VISA U.S.A INC.
         DEFENDANTS


                               PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

AND NOW, comes the Plaintiff, Ginger Poon, by and through herself, pro             Se,   to file the instant

complaint and in support thereof avers as follows:

1.   The Plaintiff initiates the instant action against the Defendant due to wrongful termination of

employment resulting in loss of compensation, discrimination, retaliation, and pain and suffering

resulting from a 4-year period of working where experienced substantial unacceptable treatment.

2. The Plaintiff is entitled to bring the instant action against the Defendant for the various causes

of action described in the instant petition pursuant to the laws and legal standards described

herein, thereby giving rise to the instant petition.

3. The   Plaintiff is seeking compensatory and / or punitive damages for each of the claims herein

as well as declaratory relief in her favor.

                                       PARTIES AND SERVICE

4. PLAINTIFF          Ginger Poon - is the Plaintiff in the instant matter with an address of 7717

Yaupon Dr, Austin, Texas 78759




 Plaintiff Petition
                                                                                                       Page   1   of 17
              Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 2 of 17



  5.   DEFENDANT - Visa U.S.A Inc. - is the Defendant in the instant matter with the registered

 agent: Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, TX 78701-3218

 USA

                                     JURISDICTION AND VENUE

 6. Jurisdiction is proper in the instant matter pursuant to Title II   of the Civil Rights Act of 1964.
 7. Venue is appropriate in Travis County, Texas because all or part       of the conduct giving rise to
 the causes of action were committed in Travis County, Texas and Plaintiff and the property

 which are subject of this suit are located in Travis County, Texas. Accordingly, venue is proper

 pursuant to Texas Civil Practice & Remedies Code § 15.002.

                                        STATEMENT OF FACT

 7. During the 4-year period that the   Plaintiff was employed by the Defendant, the Plaintiff

 experienced numerous acts of discrimination on the basis of gender and retaliation for reporting

the workplace discriminatory behaviors.

 8.   Because of the repeated discriminatory and retaliatory actions, the Plaintiff suffered health

deterioration and loss of compensation that the Plaintiff earned and deserved.

9. The Plaintiff worked as a Program Manager for the company from June 2016 to March 2020.

10. Since    August 2016, the Plaintiff had repeatedly been discriminated against and retaliated

while working in a toxic workplace environment.

11. The    Plaintiff was first informed that her voice wasn't "soft" enough to please their male

leaders and hence was not fit into the corporate culture.

12 The     Plaintiff experienced repeated attacks of unfair treatments, public humiliation and

defamation by the Plaintiff's managers, including demotion, harassment, intimidation, and

unequal terms and conditions.




Plaintiff Petition                                                                         Page 2 of 17
            Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 3 of 17




13. Every time the   Plaintiff filed complaints to HR and Business Conduct Office (BCO), the

Plaintiff was relieved from some attacks for a few months, but then the vicious cycle of attacks

and retaliation would start again including damages to the Plaintiff's projects and partnerships,

loss of compensation, demotion, and job replacements by males.

14. The   Plaintiff's Management's motto was if they could not fire her, they would make the

Plaintiff's work environment toxic enough that the Plaintiff would leave. For example, the

Plaintiff went on FMLA in June 2019 to care for her ailing father. When the Plaintiff returned to

work from her one-month FMLA leave, all of their projects were assigned to a male Program

Manager just two days before the Plaintiff's scheduled return.

15. After the   Plaintiff's FMLA leave, the Plaintiff continued to be harassed and the retaliation

continued, the Plaintiff's manager accused the Plaintiff of not showing up to work for days and

ordered the Plaintiff of having a different work hour of 8 to   5   pm while everyone else would

come in at 10 am and leave at 4 pm to work from home.

16. The Plaintiff, was undermined on her projects. They were not allowed to adhere to the

processes all projects need to follow because the managers supported deviations so that the

projects would be ruined.

17. The   Plaintiff reported the incidents of retaliation again to BCO. BCO concluded the case in

favor of the Plaintiff in August 2019 and the Plaintiff received apologies from BCO, but no

remedies. The Plaintiff was told to "move on" and all of the offenders were warned. However,

BCO refused to remedy the Plaintiff's compensation losses and damages while the retaliation

continued and the male offenders received promotions while the Plaintiff did not.

18. Although BCO told the     Plaintiff to move on, the vicious retaliation continued.

19. The   Plaintiff was so distraught and began to experience severe depression and hair loss.




Plaintiff Petition                                                                       Page 3 of 17
           Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 4 of 17




20. The Plaintiff was prescribed by her doctor of 6-month work-from-home work

accommodation. The Plaintiff's manager disapproved the Plaintiff's medical work from home

accommodation citing performance concerns.

21. The Plaintiff's manager would humiliate her in public meetings and sabotage the Plaintiff's

projects and partnerships with underhanded interference and meddling. The manager would

always tell the Plaintiff that he would hold the Plaintiff accountable for the Plaintiff's projects

even after he ordered the Plaintiff to execute his poor managerial decisions as the root causes of

many issues. Her manager would then slander and defame the Plaintiff's name in front of her

peers and colleagues in order to have them dishonor the agreements and plans of the project that

they had established earlier with the Plaintiff.

22. The Plaintiff filed another complaint to HR for more retaliation and counter factual FY19

annual review which led to loss of compensation for yet another year. While HR was takeing

time to investigate, the Plaintiff's manager again continued to try to ruin the Plaintiff's reputation

and sabotage the Plaintiff's projects in order to alienate the Plaintiff and cause others to go

against her.

23. To the shock and surprise of the Plaintiff, HR concluded on 02/19/2020 that the case

presented "no misconduct of the manager found or that can be substantiated". The Plaintiff

questioned the conclusion which conflicted with the conclusion of the BCO in August 2019. HR

responded as it was the Plaintiff's misunderstanding. After the Plaintiff expressed

disappointment, the Plaintiff informed HR that she would be opening a case with the EEOC to

seek options.




 Plaintiff Petition                                                                       Page 4 of 17
                Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 5 of 17




24. To the surprise   of the Plaintiff on the following day of 02/20/2020, HR along with her

manager presented the Plaintiff the ultimate retaliation by asking the Plaintiff to leave

immediately or putting the Plaintiff on a 30-day notice to fire the Plaintiff.

25. During the 30 day period, the manager would make up faults of the Plaintiff; for example, he

would claim that the Plaintiff did not have a plan for their project. After the Plaintiff showed

them the plan the Plaintiff established several months ago with the teams, he said it wasn't what

he was looking for instead. When the Plaintiff asked for an example of what he was looking for,

he would say that the Plaintiff was supposed to know her job.

26. The end of the 30 days concluded with the firing of the Plaintiff for the only reason that the

manager was not happy with the Plaintiff's 30 day performance.

27. Below is a timeline of the experiences that the Plaintiff has experienced in the instant matter

as described by the Plaintiff directly in her own words

i.   Unequal Treatment During 2016

28. Two weeks after I started my job, two male leaders whose teams I worked with        decided that I did

not fit their taste of a submissive and obedient women, specifically they did not like my voice (not "soft"

enough for them). They hired a male PM to replace me and was put on a performance improvement plan
                                                             1




to be fired which has nothing to do with my job performance. I survived the performance improvement

plan with the HR's help and was elevated to take on a large and complex project. But the sexism did not

Stop   there.

ii. Unequal     Treatment During 2017

29. After I took on a dead project and revived it with my project management skills and got

thumbs up from the people I worked with. My management continue to spread the rumors of my

"not soft enough" voice and continued to coached and monitored my use of my voice and had

my co-worker to demean me with the prior year performance improvement plan. I was also



Plaintiff Petition                                                                            Page 5 of 17
           Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 6 of 17




assumed and questioned by my management if I got to run the large and complex position

because of backdoor intimate relationship with the SVP which was false and eunvenjent

assumption on their own to ruin me.



iii. Unequal Treatment During 2018

30. 201 8 - After successful completion   of the 2017 large and complex project,     I   was   annoinced

by the SVP to move me up to report to my male VP who was the driving          force of the     2017

discriminatory actions and spread the rumors about me. So, the VP did nc* want me, He *oo

away my projects; put me on a bench without work for months. Once again, I filed complaint

against him to HR and BCO to get relief. Once again, he    hired a   new male PM to replace me,

31. Then I took part in woman in technology initiative by raising concerns about the workplace

discriminatory environment along other women in a fireside chat with the SVP and sent emails

along with the other women asking to allow women organize their turns to attend an outside

women conference as the alternative to be decided by3 male leaders. Shortly after that, I was

mocked by my male-coworkers and my VP demoted me to           report to the   other sexist I reported to

FIR in 2016.   1   once again to sought HR and BCO's help to stopped him,

iv. Unequal    Treatment During 2019

31. So my VP figured he could not demote me to report to one of his sexist reports, he brought             lu


another male Sr. Director to replace me and demote me to     report   to him instead,

32. My new manager scolded me to complaint aboifl      the "toxic workplace", ordered          me to come

in to the office that drastically changed from the normal work hpurs that my offle adopted,

disapprove my work-from-home (WFH) medical          accommodation. After      1   complahied to I-IL H1.




 Plaintiff Petition                                                                            Page 6 of 17
          Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 7 of 17




approved the work-from-home medical accommodation contingent on monthly performtsncu

review.

33. My manager ignored and went against the WFH agreement that I kept the same office hours

as 1 would in the office and continued to demand I came online with the drastically changed

hours he had in mind.

34. My manager was under the direction from my VP (old manger)                to attack   me. tie aItaie4   my

paid-time-off (PTO) I used for medical appointments. One time when I voiced my bandwidth

concern because he overloaded me with projects (more than my male peers and the

organization's rule of thumbs), he argued, "if you have time         for taking   PTO you have time for

this project." when my appointments/pto conflicted with his meetings, he asked for details of

what my medical appointments were for, which was unusual and not consistent with the common

management practices there in the workplace.

35. Two days before I returned from my FMLA last year, he replaced me with                  his contracti


PM (male) and he also wanted me gone so this contracting male PM could have my position.

Even though, I got my job back relatively quick, this would be the fourth time I replaced by a

male PM without faults on. my part, including the 3rd time, J was replaced by my manager.

36. Bad mouth and spread rumors like "difficult to work with", "don't understand technology"

behind my back to signal people to keep distance from me or reflise/ignore to work with mc.

37. Excluded me from critical       project comnwnications fpr      my assigned projects (sich as OPC

reduction and A2C BOT solution),

 38. Accused me either ways         4iepever   is   convenient for him.   Expect 'PM do work without

 escalation" vs 'you did   11ct   escalate"




 Plaintiff Pe*IQn                                                                                 Page 7    pf 17
           Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 8 of 17




39. Step-ins and hijack my pr.          cover up p*jcc misco      ducthat caüed the project
mishaps. He first explanci o      ethaLit   is his tyle and "you just need to get used to it". Only

later on wrote me up to justify his misconducts as based on unnamed "stakeholders' consistent

feedback" to him.

40. Operated one-sided feedback system      - he took only negative feedback from the retaliation,
my feedback got ignored.

41. Pressured me to falsify weekly updates and slipped in random dates and later on accusing

me missing dates to cover up for miss of dates and refuse to do their jobs and frame me.

42. Framed me with backdoor and under the table dealings to colluded with the other retaliation

ring members and ruin my projects (A2C VD employee pilot sbx 20.03 and masterpom 1.11

upgrade to ruin my A2C project).

43. Gave opposite directions     of the established project plan to my project teams to cause project

misshapes to ruin my project and frame me. He would said, "you cannot move the A2C

milestones" and yet later on, "you are not flexible to change the milestones" so he can frame me

regardless.

44. Manipulated my partnerships to alienate people who used to work well with me before his

interference to abandon the agreements reached with me and refuse to work with me or ignore

me. He would tell people behind my back to ignore abandon the agreements they reach with me.

v. Unequal    Treatment During 2020

45. The manager Overrode and humiliated me in his public meetings. Calling me "no traction",

"no plan" while all the project activities and plans were documented in various project artifact

tracking systems according to my job requirements that he had reviewed and approved before.




Plaintiff Petition                                                                        Page 8 of 17
           Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 9 of 17




My voice wasn't heard or rejected in his public forums. When I asked questions or voice

concerns, I would consistently get answers like, "take it offline" or "we already discussed that".

46. Harassed me to alter my weekly executive reporting to compromise the governance function

by covering up issues and mishaps of the project while pointing a finger to the partners and

framed me.

47. Expected me to do the others' jobs when they refused (like managing bug board and all envs

for dear us, come up with task lists without architecture strategy and design for opc, to assist

team's need to by-pass the established engineering process, etc).

48. Harassed me to apply double standards, look the other way or join misconducts or being fired

when he needed to protect someone by ignoring accountability.

49. Applied double standards. I wasn't allowed hold any teams accountable for their

misconducts, I wasn't allowed to do my job without his interference and meddling. It must be his

ways even though they were harmful to me and my projects.

50. Eventually he fired me with the support   of the new SVP and VP after I complained to EEOC.

51. Based on the foregoing, the Plaintiff is seeking any and all applicable relief for the causes of

action claimed herein including but not limited to compensatory damages for the wrongful

termination of the Plaintiff as well as punitive damages for the egregious and reprehensible

misconduct intentionally engaged in as described herein.

                                              COUNT I

                                 GENDER DISCRIMINATION

         PURSUANT TO TITLE VII OF CIVIL RIGHTS ACT -42 U.S.C. 2000e-17

                                (AGAINST ALL DEFENDANTS




Plaintiff Petition                                                                      Page 9 of 17
          Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 10 of 17




52. The Plaintiff hereby references and incorporates Paragraphs         1   through   51 as   if though set

forth herein at length.

53. The Plaintiff alleges that she were unequally treated on the basis         of gender in violation of

Title Vii, which forbids sexual harassment in the workplace as a form of sex discrimination. See

Matherne v. Ruba Mgmt., 624 F. App'x 835, 838-39 (5th Cir. 2013) @er curiam).

54. There are two types     of sexual harassment under Title VII: quid-pro-quo and hostile-

environment harassment. See Casiano       v.   AT&T Corp., 213 F.3d 278, 283 (5th Cir. 2000).

55. Tangible employment actions "require an official act      of the enterprise, a company act," such

as "hiring, firing, failing to promote, reassignment with significantly different responsibilities, or

a decision causing a significant change in benefits" - this is evident in the instant matter with the

firing of the Plaintiff for filing an EEOC complaint.

56. ('[A] tangible employment action taken by the supervisor becomes for Title VII purposes the

act of the employer.");Faragher, 524 U.S. at 804-05.

57. To sustain vicarious liability in a hostile work environment action, the Plaintiff must show

Absent a tangible employment action, (1) the employer exercised reasonable care to prevent or

correct promptly any such sexual harassment, and (2) the employee did not unreasonably fail to

take advantage of any preventative or corrective opportunities provided by the employer or to

avoid harm otherwise.

58. To establish     aprimafacie case of discrimination, a plaintiff must show: (1) she is a member

of a protected class, (2) she was qualified for the position at issue, (3) she was the subject of an

adverse employment action, and (4) she was treated less favorably because of her membership in

that protected class than were other similarly situated employees who were not members of the

protected class, under nearly identical circumstances. Vaughn      v.       Woodforesi Bank, 665 F.3d 632,




Plaintiff Petition                                                                               Page 10 of 17
            Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 11 of 17




636 (5th Cir. 2011); Lee   v.   Kansas City S Ry. Co., 574 F.3d 253, 259 (5th Cir. 2009) (addressing

racial discrimination claim). "In work-rule violation cases, a Title VII plaintiff may establish a

prima fade    case by showing either that [s]he did not violate the rule or that, if [s]he did,

[employees outside the protected class] who engaged in similar acts were not punished

similarly." Mayberry v. VoughtAircrafi Co., 55 F.3d 1086, 1090 (5th Cir. 1995) (quoting Green

v.   Armstrong Rubber Co., 612 F.2d 967, 968 (5th Cir. 1980)).

59. In the instant matter, the Plaintiff has experienced both types of prohibited and legally

actionable types of discriminatory conduct which have been timely filed with the EEOC, thereby

giving rise to the Court's jurisdiction in the instant matter.

60. The Plaintiff has suffered a substantial amount    of losses in the form of damages directly and

proximately as a result of the Defendant's repeated misconducts in the instant matter including

but not limited to loss of employment and wages in addition to costs of mental health treatment

for extreme emotional distress and depression.

61. The Plaintiff is seeking compensatory damages for the misconducts described herein in

addition to any and all other relief deemed necessary and applicable.

                                                COUNT H

                                  HOSTILE WORK ENVIRONMENT

                                    (AGAINST ALL DEFENDANTS

62. The Plaintiff hereby references and incorporates Paragraphs I through 51 as       if though set

forth herein at length.

63. To establish a prima facie case     of hostile work environment sexual harassment, a plaintiff

must demonstrate that: (1) she is [a] member of a protected group; (2) she was the victim of

uninvited sexual harassment; (3) the harassment was based on sex; (4) the harassment affected a




 Plaintiff Petition                                                                       Page 11 of 17
           Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 12 of 17




"term, condition, or privilege" of [her] employment; and (5) her employer knew or should have

known of the harassment and failed to take prompt remedial action.

64. Where the harassment is allegedly committed by a supervisor with immediate or successively

higher authority over the harassment victim, the plaintiff employee need only satisfy the first

four elements previously described. Celestine   v.   Petroleos de Venezuela SA, 266 F.3d 343, 353-

54 (5th Cir. 2001) (citing   Faragher v. City of Boca Raton, 524 U.S. 775, 807 (1998)).

65. "For sexual harassment to be actionable, it must be sufficiently severe or pervasive to alter

the conditions of [the victim's] employment and create an abusive working environment."

Harvill, 433 F.3d at 434 (quoting Mentor Say. Bank, FS'B       v.   Vinson, 477 U.S. 57, 67 (1986))

(alteration in original) (internal quotation marks omitted).

66. In determining whether a work environment is "hostile" or "abusive" within the meaning of

Title VII, the court is to look at the totality of the circumstances, including "the frequency of the

discriminatory conduct; its severity; whether it is physically threatening or humiliating; or a mere

offensive utterance; and whether it unreasonably interferes with an employee's work

performance." Harvill, 433 F.3d at 434 (quoting Harris v. Forklift, 510 U.S. 17, 23 (1993)).

67. Further,   " [t]o he actionable, the challenged conduct must be both objectively offensive,
meaning that a reasonable person would find it hostile [or] abusive, and subjectively offensive,

meaning that the victim perceived it to be   so." Harvill,   433 F.3d at 434 (quoting Shepherd v.

Comptroller of Pub. Accounts, 168 F.3d 871, 874 (5th Cir. 1999)).

68. Additionally, in supervisor sexual harassment cases,     if the supervisor's conduct is found to

be severe or pervasive, the employer is vicariously liable unless the employer can establish both

prongs of the affirmative defense set forth in Faragher and Burlington Indus., Inc.       i'.   Ellerth, 524




 Plaintiff Petition                                                                       Page 12 of 17
          Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 13 of 17




U.s. 742, 765 (1998). Wyatt v. Hunt Plywood Co., Inc., 297 F.3d 405, 409 (5th Cir. 2002)

(citation and footnotes omitted).




To establish the EllertWFaragher affirmative defense, "the employer must show that (1) the

employer exercised reasonable care to prevent and correct promptly any sexual harassment, and

(2) the complaining employee unreasonably failed to take advantage       of any preventative or

corrective opportunities provided by the employer." Id.

69. In the instant matter, the Plaintiff has experienced the above types   of prohibited and legally

actionable types of discriminatory conduct which have been timely filed with the EEOC, thereby

giving rise to the Court's jurisdiction in the instant matter.

70. The Plaintiff has suffered and continues to suffer a substantial amount    of losses in the form

of damages directly and proximately as a result of the Defendant's misconduct in the instant

matter including but not limited to loss of employment and wages in addition to costs of mental

health treatment for extreme emotional distress and depression.

71. The Plaintiff is seeking compensatory damages for the misconduct described herein in

addition to any and all other relief deemed necessary and applicable.

                                             COUNT III

                                          RETALIATION

                                 (AGAINST ALL DEFENDANTS

72. The Plaintiff hereby references and incorporates Paragraphs    1   through 51 as if though set

forth herein at length.




Plaintiff Petition                                                                      Page 13 of 17
              Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 14 of 17




73. It is "an unlawful employment practice for an employer to discriminate against any of [its]

employees.      .   .   because [the employee] has opposed any practice made an unlawful employment

practice" under Title VII, or "because [the employee] has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing" under Title VII. 42

U.S.C.   §   2000e-3(a; see also Clark County Sch. Dist.    v.   Breeden, 532 U.S. 268, 269 (2001).

Whether the employee opposes an unlawful practice or participates in a proceeding against the

employer's activity, the employee must hold a reasonable belief that the conduct he opposed

violated Title VII. Long v. Eastfield Coil., 88 F.3d 300, 305 (5th Cir. 1996).

74. To establish aprimafacie case of retaliation in this circuit, a plaintiff must show that: (1) she

engaged in a protected activity; (2) she experienced an adverse employment action following the

protected activity; and (3) a causal link existed between the protected activity and the adverse

employment action. McCoy v. City of Shreveport, 492 F.3d 551, 5 56-57 (5th Cir. 2007) (footnote

and citation omitted); Montemayor v. City of San Antonio, 276 F.3d 687, 692 (5th Cir. 2001);

Mota   v.    University of Texas Houston Health Sci. C'tr., 261 F.3d 512, 519 (5th Cir. 2001). The

establishment of a prima Jàcie case gives rise to an inference of retaliation. Montemayor, 276

F.3d at 692. This inference, in turn, shifts the burden of production to the defendant, who must

then articulate a legitimate, nondiscriminatory or nonretaliatory reason for the challenged

employment action. McCoy, 492 F.3d at 557. Once a defendant articulates such a reason, the

inference of discrimination or retaliation raised by the prima facie showing drops from the case.

Montemayor, 276 F.3d at 692. Absent a reason, aprimafacie showing is sustained.

75. In the instant matter, the Plaintiff was terminated not even one full day after filing with the

EEOC pursuant to their rights to be free from unequal treatment on the basis of gender, thereby

 giving rise to the instant claim for retaliation.




 Plaintiff Petition                                                                        Page 14 of 17
           Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 15 of 17




76. No justification or reasoning provided that was sufficient for the adverse action exists and

therefore the misconduct was retaliation as prohibited by law.

77. The Plaintiff has suffered and continues to suffer a substantial amount of losses in the form

of damages directly and proximately as a result of the Defendant's misconduct in the instant

matter including but not limited to loss of employment and wages in addition to costs of mental

health treatment for extreme emotional distress and depression.

78. The Plaintiff is seeking compensatory damages for the misconduct described herein in

addition to any and all other relief deemed necessary and applicable.

                                            COUNT IV

                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                (AGAINST ALL DEFENDANTS)

79. The Plaintiff hereby references and incorporates Paragraphs    1   through 51 as if though set

forth herein at length.

80. The Texas law tort of intentional infliction of emotional distress requires proof of the

following elements: (1) the defendant acted intentionally or recklessly; (2) the defendant's

conduct was extreme and outrageous; (3) that conduct caused the plaintiff emotional distress;

and (4) the emotional distress suffered by the plaintiff was severe. Estate of Newton cx rd.
                                                            *7 (N.D. Tex. July 20, 2012)
Newton v. Grandstaff No. 3:10-CV-809-L, 2012 WL 3013929, at

 (Lindsay, J.) (citing Twyman v. Twyman, 855 S.W.2d 619, 621-22 (Tex.1993)). The Texas

 Supreme Court has recognized that an intentional infliction of emotional distress claim is "a

 'gapfihIer' tort, judicially created for the limited purpose of allowing recovery in those rare

 instances in which a defendant intentionally inflicts severe emotional distress in a manner so




 Plaintiff Petition                                                                     Page 15 of 17
            Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 16 of 17




unusual that the victim has no other recognized theory of redress." Standard Fruit & Vegetable

Co. v. Johnson, 985 S.W.2d 62, 68 (Tex. 1998) (emphasis added).

81. In the instant matter, the Defendants acted in various regards intentionally and recklessly in

a maimer that was extreme and outrageous in nature with all facts disputed to be determined in a

trial by jury.

82. The misconducts were the direct and proximate causation     of damages to the Plaintiff

including but not limited to economic and non-economic damages with all facts disputed to be

determined in a trial by jury.

83. The Plaintiff avers that she suffered a severe amount   of emotional distress over the extended

period of time that she were subjected to the various explicit forms of unequal treatment

expressed in the statement of fact and requests judgment in their favor in this regard.

84. The Plaintiff is seeking compensatory damages for the misconduct described herein in

addition to any and all other relief deemed necessary and applicable.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against the Defendant as follows:

a. For general and special damages according to proof;

b. For exemplary damages, according to proof;

c. For pre-judgment and post-judgment interest on all damages awarded;

d. For reasonable fees associated with filing

e.   For costs of suit incurred,

f. For declaratory   relief,

g. For such   other and further relief as the Court may deem just and proper.

ADDITIONALLY, the Plaintiff demands a trial by jury as to all facts contested herein.




Plaintiff Petition                                                                    Page 16 of 17
          Case 1:21-cv-00569-RP Document 1 Filed 06/24/21 Page 17 of 17




DATED: June 14, 2021
                                                f
                                           Respectfully Submitted,



                                           GINGER POON




Plaintiff Petition                                                   Page 17 of 17
